DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/15/2021 is acknowledged.  However, the requirement for restriction is withdrawn because the examination of the claims belonging to Group I resulted in prior art sufficient to examine both Groups I and II. Thus, claims 12-15 belonging to Group II are rejoined with those of Group I.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
The omitted elements are: (1) a catalyst layer (i.e., anode or cathode catalyst); and (2) a means for conducting electrons (i.e., a current collector plate or electron conductive additive such as carbon powder).  In particular, the invention of claim 1 is to a method for producing a gas diffusion electrode, and claim 12 is to a gas diffusion electrode.  However, neither claim 1 nor claim 12 recite any element that are essential to gas diffusion electrodes well-known in the art for allowing reaction to take place in which chemical conversion takes place between the anode and cathode catalysts to produce electrical . 
Claims 2-11 and 13-15 are similarly rejected for including the subject matter of claims 1 and 12, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakamura (US 2007/0134530 A1).
Regarding Claim 1, Nakamura discloses a method for producing a gas diffusion electrode (electrode 7 that is formed of an electrode base and an electrode catalyst layer) [pars. 0124,0153-156], the method comprising:
providing a raw electrode layer comprising an electrically non-conducting web (i.e., electrode base as a diffusion layer formed of non-conductive woven cloth/fibers);
adapting a thickness of the raw electrode layer (e.g., pressing for reduction in thickness); and
applying a non-solvent to the raw electrode layer (e.g., performing a water repelling or hydrophilic process on the non-conductive cloth).
Regarding Claim 2, Nakamura discloses wherein the electrically non-conducting web comprises an organic polymer (e.g., PTFE, PVDF, etc.) [par. 0154].
Regarding Claim 12, Nakamura discloses a gas diffusion electrode (electrode 7 that is formed of an electrode base and an electrode catalyst layer) comprising an electrically non-conducting reinforcement web (i.e., electrode base functioning as a diffusion layer and formed of non-conductive woven cloth/fibers) [pars. 0124,0153-155; Fig. 7].
Regarding Claim 15, the gas diffusion electrode of Nakamura is formed of a plurality of fibers, and thus, necessarily has a non-symmetric cross section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claim 1 above.
Regarding Claim 9, Nakamura fails to teach further the method further comprises placing a physical barrier in front of a surface of the raw electrode layer before applying the non-solvent to the raw electrode layer.  However, placing a physical barrier in front of a surface of the raw electrode before applying the non-solvent to the raw electrode layer (i.e., to the opposite surface thereof) is an obvious technique for application of the non-solvent onto a surface of a substrate so that the non-solvent is applied only to the desired surface.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Nakamura to further comprise placing a physical barrier in front of a surface of the raw electrode layer before applying the non-solvent to the raw electrode layer so that the non-solvent is applied only to the desired surface.
Regarding Claim 10, Nakamura fails to teach the method further comprises controlling a distance between the physical barrier and the surface of the raw electrode layer.  However, this is an .
Claims 3 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claims 1 and 12, respectively, and further in view of Xu (GB 2136802 A; foreign copy attached).
Regarding Claim 3, Nakamura fails to teach wherein a thickness of the electrically non-conducting reinforcement web is less than 149 micrometers.  However, it is a well-known in the art concept in the art to produce thinner fuel cell components such as gas diffusion electrodes for the purpose of saving space and/or creating larger capacity cells.  For example, Xu, from the same field of endeavor, discloses production of gas diffusion electrodes having a thickness of about 50 micrometer to about less than 150 micrometers by using less materials (e.g., less solvent) [Xu – pg. 16, lines 5-9, pg. 21, lines 15-20].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the gas diffusion electrode of Nakamura wherein a thickness of the electrically non-conducting reinforcement web is less than 149 micrometers in order to produce a thinner fuel cell.
Regarding Claim 13, Nakamura fails to teach wherein a thickness of the electrically non-conducting reinforcement web is less than 149 micrometers.  However, it is a well-known in the art concept in the art to produce thinner fuel cell components such as gas diffusion electrodes for the purpose of saving space and/or creating larger capacity cells.  For example, Xu, from the same field of endeavor, discloses production of gas diffusion electrodes having a thickness of about 50 micrometer to .
Claims 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claim 1 above, and further in view of Fultz (US 2011/0143262 A1).
	Regarding Claim 4, Nakamura teaches wherein the raw electrode layer comprises particles of an electrode material (e.g., non-conductive fibers of PTFE fibers) but fails to explicitly teach that the particles of electrode material are suspended in a binder.  However, it is well-known in the art that a gas diffusion electrode layer that includes a web made of fibers usually contains a binder material to hold the fibers together.  For example, Fultz, from the same field of endeavor, discloses a gas diffusion layer (substrate 40) including a plurality of fibers 42 formed by a wet-laid process using a binder (e.g., PVA) to hold the fibers together [Fultz – par. 0028; Fig. 2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the gas diffusion electrode of Fultz wherein the raw electrode layer comprises the particles of electrode material that are suspended in a binder in order to hold the fibers together.
Claim 5, 7-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claim 1 above, and further in view of Furuya (US 5,618,392 A).
	Regarding Claim 5, Nakamura fails to teach wherein applying a non-solvent to the raw electrode layer comprises applying a first non-solvent in a closed volume steam and/or spraying the first non-solvent on a surface of the raw-electrode layer.  However, Furuya, from the same field of endeavor, discloses spraying a PTFE dispersion onto a gas diffusion layer to make is hydrophobic [Furuya – C4:L64-65].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for 
	Regarding Claims 7-8, Nakamura fails to teach: wherein providing a raw electrode layer comprises: providing a first raw electrode layer and a second raw electrode layer, and pressing together the first raw electrode layer and the second raw electrode layer; and wherein the first raw electrode layer and the second raw electrode layer each comprise an electrically non-conducting web.  However, providing the raw electrode layer to include a first raw electrode layer and a second raw electrode layer is a mere duplication of parts that is well-known in the art.  For example, Furuya, from the same field of endeavor, discloses a gas diffusion electrode including a first raw electrode layer as an electrically non-conducting hydrophilic porous layer 63 and a second raw electrode layer as an electrically non-conducting hydrophobic porous layer 64 [Furuya – C9:L57-65; Fig. 19].  Further, Nakamura teaches that pressing may be carried out in order to reduce the thickness of the membrane [Nakamura – par. 0156].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Nakamura wherein providing a raw electrode layer comprises: providing a first raw electrode layer and a second raw electrode layer, and pressing together the first raw electrode layer and the second raw electrode layer, and wherein the first raw electrode layer and the second raw electrode layer each comprise an electrically non-conducting web in order to produce a reduced thickness hydrophilic and hydrophobic bi-layer.  
	Regarding Claim 14, Nakamura fails to teach the gas diffusion electrode comprises at least two layers, each layer comprising an electrically non-conducting reinforcement web.  However, providing the raw electrode layer to include a first raw electrode layer and a second raw electrode layer is a mere duplication of parts that is well-known in the art.  For example, Furuya, from the same field of endeavor, discloses a gas diffusion electrode including a first raw electrode layer as an electrically non-conducting 63 and a second raw electrode layer as an electrically non-conducting hydrophobic porous layer 64 [Furuya – C9:L57-65; Fig. 19].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Nakamura wherein providing a raw electrode layer comprises at least two layers, each comprise an electrically non-conducting web in order to produce a hydrophilic and hydrophobic bi-layer.
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claim 1 above, and further in view Gallego (US 2013/0101906 A1).
	Regarding Claim 6, Nakamura fails to teach wherein applying a non-solvent to the raw electrode layer comprises applying a second non-solvent in a non-solvent bath.  However, Gallego, from the same field of endeavor, discloses applying a water repelling suspension on the gas diffusion reinforcement layer (stainless steel in case of Gallego) by dipping in a non-solvent bath [Gallego – pars. 0130-131,0136-137].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Nakamura applying a non-solvent to the raw electrode layer comprises applying a second non-solvent in a non-solvent bath as a well-known method in the art for forming a hydrophobic layer.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724